Citation Nr: 1448365	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar and thoracic spine.

2.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The issues of: (1) entitlement to a temporary 100 percent rating for surgery and convalescence; (2) entitlement to service connection for osteoporosis of the spine, to include as secondary to the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbar and thoracic spine; and (3) entitlement to service connection for a heart condition, to include as secondary to the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbar and thoracic spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2014 Appellate Brief; November 2008 duty to notify/assist letter; October 2008 notice of disagreement (NOD).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims.

Although a claim for a TDIU was denied in a July 2010 rating decision, the Board finds that the record, including arguments advanced by the Veteran since that time, essentially re-raise the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also May 2012 VA examination; August 2010 correspondence from the Veteran to his U.S. senator.  Therefore, this issue must be remanded for the RO to provide the Veteran with notice, undertake any appropriate development and adjudicate the claim.

In the October 2008 NOD, the Veteran claimed entitlement to temporary total ratings for convalescence under 38 C.F.R. § 4.30 following surgery in March 2007 and June 2008.  The RO provided him notice regarding those claims in November 2008, but did not act on the claims.  An August 2009 deferred rating decision also notes that the claims are still pending; however, to date, there has been no adjudication.  Those claims are inextricably intertwined with the claims for a higher initial rating for degenerative joint disease and degenerative disc disease of the lumbar and thoracic spine and for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claims must be considered concurrently.  Adjudication of the claims for increased rating for the back and TDIU must be deferred pending adjudication of the Veteran's claim for a temporary 100 percent rating for surgery and convalescence. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding the claim for a TDIU.

2.  After completing the above and any other appropriate development, adjudicate the issue of entitlement to a temporary 100 percent rating for surgery and convalescence.

3.  After completing the above and any other appropriate development, adjudicate the Veteran's claim for a TDIU.

4.  Then, readjudicate the Veteran's claim for a higher initial rating for degenerative joint disease and degenerative disc disease of the lumbar and thoracic spine.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



